DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-7, 14-16, 19, and 20 were elected without traverse in the November 12, 2020 response.

Claim Objections
Claim 15 is objected to because of the following informalities:  Claim 15 should be phrased as a method comprised of steps rather than simply a list of materials.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 14-16, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, this claim contains multiple issues.  

Second, it seems that the claim is directed to a step of compressing to form the tray.  There is a single step of “defining” listed after the step of “compressing”.  It is unclear and indefinite whether this “defining” is an actual step performed after the compressing step, or whether it is simply stating the result of the process.  If this “defining” is simply a result of the compressing step, then the claim should be revised to make this clear.

As to claim 14, this claim contains multiple issues.  
First, the claim recites placing “a sheet” interpreted to be a single sheet.  The claim further recites “integrally bonding the sheet”.  Bonding is a process of attaching two things together, but in this claim there is only a single sheet.  Are other sheets present, or is a word like “molding” or “shaping” more appropriate than “bonding”?  Also, it should be noted that the current form of the claim reflects that the entire tray is one TPU sheet.  If this is not what is intended, the claim should be revised to recite additional layers.
Second, it seems that the claim is directed to a step of molding a TPU to provide the tray.  There are three steps of “defining” listed after the step of integrally bonding (interpreted to be a step of molding).  It is unclear and indefinite whether these “defining” are actual steps performed after the integrally bonding/molding, or whether they are simply the result of the integrally bonding/molding. Other claims are rejected by dependence.
As to claim 15, the word “surmat” appears to be a trademark and is used twice in the claim.  Additionally, the steps and materials in claim 15 are not linked to the process in claim 14.  Are these materials placed into the tool in claim 14 and integrally bonded?  As to claim 16, the word “surmat” appears to be a trademark.
Applicant is invited to contact the Examiner to discuss possible amendments to overcome these indefiniteness rejections.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sandman (US 4,689,275) in view of Pugh (US 20130199380) and Tolson (US 4,856,704).
As to claim 14, Sandman teaches a process for making a tray comprising placing a TPU sheet (Abstract; 3:35-40) in a mold (1:11; 3:35) and integrally bonding the TPU sheet to other layers to form a tray (1:63).  While Sandman does not specifically teach “enclosing” the TPU sheet in a mold, in view of the fact that Sandman applies pressure using the mold to cause flow (3:35-40), enclosing between two mold halves would have been obvious over Sandman.
Sandman is silent to (a) the texture relief comprising a plurality of protrusions and a plurality of indentations asymmetrically across the sheet wherein the plurality of protrusions are raised and the plurality of indentations are recessed relative to the sheet of TPU, and (b) the inner support structure circumferentially around the sheet and a shaped smooth boundary portion between the textured relief and the inner support structure.
Regarding (a), Pugh teaches (Fig. 7) a textured relief comprising a plurality of protrusions (204 above sheet) and a plurality of indentations (204 below sheet) interpreted to be asymmetrically across a sheet, with the plurality of protrusions are raised relative to the sheet and wherein the indentations are recessed relative to the sheet.  It would have been prima facie obvious to incorporate this feature from Pugh into Sandman because Sandman teaches/suggests an embossed (textured) surface (1:65), and Pugh provides an embossed texture within the teaching/suggestion of Sandman.  
Regarding (b), providing an inner support structure circumferentially around the sheet and a shaped smooth boundary portion between the flat portion and the inner support structure is conventional and taught by Tolson.  Tolson’s Fig. 3, item 30/31 constitutes an inner circumferential support structure and Tolson provides a smooth boundary portion between the flat portion (where Pugh’s texture would be located) and the inner circumferential support structure (Fig. 3, item 30/31).  It would have been prima facie obvious to incorporate the Tolson inner support structure and smooth boundary into Sandman as an improvement that would allow for stacking and improved rigidity and strength in the tray (2:28-34). 
As to claim 19, the Sandman process teaches a mold (See rejection of claim 1 above).  The claim is not interpreted to include a step of chemically etching a mold surface, but is interpreted to require the structure that would result from the etching.  Since Sandman in view of Pugh and Tolson collectively provide a mold that would have the same smooth structure as the claimed mold, the claim is met by this combination of reference.  As to claim 20, Tolson teaches indentations that overlap with the claimed height ([0031]) and would have been obvious for the same reasons set forth above in the rejection of claim 14.

Allowable Subject Matter
Claims 1-8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 15-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J DANIELS whose telephone number is (313)446-4826.  The examiner can normally be reached on Monday-Friday, 8:30-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742